[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Aug. 19, 2009
                             No. 09-11749                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 04-00252-CR-4

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

BARRY CRAIG GARVIN,
a.k.a. B,
a.k.a. Scratch,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                             (August 19, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Barry Garvin appeals the denial of his motion for a reduced sentence. 18

U.S.C. § 3582(c)(2). Garvin’s motion was based on Amendment 706 to the

Sentencing Guidelines, as amended by Amendments 711 and 715. Garvin argues

that the district court failed to consider all the sentencing factors and grant him a

reduction within the adjusted sentencing range. We affirm.

      The government responds that we lack jurisdiction to entertain Garvin’s

appeal, but we disagree. Under the mailbox rule, a notice of appeal filed pro se is

treated as filed on the date the inmate delivers his notice to the prison authorities.

Houston v. Lack, 487 U.S. 266, 270, 108 S. Ct. 2379, 2382 (1988). The district

court entered its order denying Garvin’s motion to reduce on March 12, 2009, and

Garvin submitted to prison officials a notice of appeal dated March 23, 2009.

“Absent evidence to the contrary in the form of prison logs or other records, we . . .

assume that [Garvin’s] motion was delivered to prison authorities the day he

signed it[.]” Washington v. United States, 243 F.3d 1299, 1301 (11th Cir. 2001).

Garvin’s notice of appeal was timely.

      The district court did not abuse its discretion by denying Garvin’s motion to

reduce. The district court correctly calculated Garvin’s adjusted offense level of

32 that provided a sentencing range between 210 and 262 months of imprisonment.

The court next considered the sentencing factors and refused to reduce Garvin’s



                                            2
sentence because, “as demonstrated by [Garvin’s] prior criminal record,” which

included one conviction “for aggravated assault, three [convictions] [as a] felon in

possession of a weapon, and one [conviction] for drug distribution[,]” Garvin

“poses a danger to the public.” Although Garvin argues that the district court

failed to account for his conduct after sentencing, the court was not required to do

so. United States Sentencing Guideline § 1B1.10 cmt. n.1(B) (May 2008)

(instructing district courts that they “shall” consider the sentencing factors and “the

nature and seriousness of the danger to any person or the community that may be

posed by the reduction” and “may consider the post-sentencing conduct of the

defendant”).

      The denial of Garvin’s motion for a reduced sentence is AFFIRMED.




                                           3